                                                                                                                          FILED
                                                                                                                    U.S. DISTRICT COURT
AO 245B (Rev. 02/18)    Judgment in a Criminal Case                                                             EASTERN DISTRICT ARKANSAS
                        Sheet I



                                            UNITED STATES DISTRICT CODRiMES w. M,J"_,,..,
                                                            Eastern District of Arkansas             By:_ _-t-+-tl--¥-::~----
                                                                         )
              UNITED STATES OF AMERICA                                   )      JUDGMENT IN A CRIMINAL CASE
                                    v.                                   )
                                                                         )
                       ERIN GEOVANNY DIAZ                                       Case Number: 4:19-cr-00138-JM-1
                                                                         )
                                                                         )      USM Number: 32619-009
                                                                         )
                                                                         )       AFPD Molly Sullivan
                                                                         )      Defendant's Attorney
THE DEFENDANT:
liZI pleaded guilty to count(s)          Count 1 of Information

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended

 8 U.S.C. § 1326(a)                  Illegal reentry of a previously deported alien,                         2/25/2019                    1
                                         a Class E felony



       The defendant is sentenced as provided in pages 2 through          __2___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                         D are dismissed on the motion of the United States.
                - - - - -N/A
                          - - - - - - - Dis
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of an)" change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fuily paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in econonnc circumstances.




                                                                          James M. Moody, Jr., U.S. District Judge
                                                                         Name and Title of Judge




                                                                         Date
                                                                                   '1 \ t€>lI la._
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                     Judgment-Page   --'-2_   of   2
 DEFENDANT: ERIN GEOVANNY DIAZ
 CASE NUMBER: 4:19-cr-00138-JM-1

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  TIME SERVED with no term of supervised release to follow




     D The court makes the following recommendations to the Bureau of Prisons:




     liZ!   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at     _________                    D a.m.      •    p.m.    on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By----------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
